Citation Nr: 0831662	
Decision Date: 09/16/08    Archive Date: 09/22/08	

DOCKET NO.  00-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
involving the right lower extremity.  

2.  Entitlement to service connection for degenerative joint 
disease of the right ankle. 

3.  Entitlement to service connection for degenerative joint 
disease of the low back. 

4.  Entitlement to service connection for drop foot secondary 
to service-connected lumbosacral strain. 

5.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain. 

6.  Entitlement to an increased (compensable) disability 
evaluation for right ankle sprain/strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Philadelphia, Pennsylvania, that denied entitlement to the 
benefits sought.  

A review of the evidence of record reveals that in August 
2001 the Board denied service connection for a right knee or 
leg disability, a right ankle disability, and a low back 
disability.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in August 2002, the Court vacated the Board 
decision and remanded the case to the Board for 
readjudication and the issuance of a new decision.  
Thereafter, in November 2003 the Board remanded the case for 
substantive and procedural purposes.

By rating decision dated in July 2004, service connection for 
lumbosacral strain was granted.  A disability rating of 
20 percent was assigned, effective March 25, 1999.  Service 
connection for right ankle sprain/strain was also granted, 
with a disability evaluation of zero percent assigned, 
effective April 27, 1999.  The veteran has expressed 
disagreement with the assignment of the aforementioned 
disability ratings.  Received in June 2007 was a claim for 
service connection for left foot drop.  Service connection 
was denied by rating decision dated in August 2007.  The 
veteran disagreed with the determination and a statement of 
the case was issued in November 2007.  He provided testimony 
with regard to the matter at a hearing in Washington, D.C., 
before the undersigned in May 2008.  


FINDINGS OF FACT

1.  Any current disability involving the right lower 
extremity is not attributable to the veteran's active 
service.  

2.  Any current degenerative joint disease of the right ankle 
is not shown to be related to any incident involving the 
veteran's active service, or to his service-connected right 
ankle sprain/strain.  

3.  Any current degenerative joint disease involving the low 
back is not shown to be related to the veteran's active 
service or to his service-connected lumbosacral strain.  

4.  Drop foot is not related to the veteran's active service 
or to his service-connected lumbosacral strain.  

5.  The medical evidence does not show ankylosis of the 
thoracolumbar spine or forward flexion of the spine to 
50 degrees or less.  

6.  Moderate limited motion of the right ankle attributable 
to the service-connected right ankle sprain/strain is not 
shown.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee or 
leg disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for service connection for degenerative 
joint disease of the right ankle are not.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5102, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  

3.  The criteria for service connection for degenerative 
joint disease of the low back are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5102, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  

4.  Drop foot was not incurred in or aggravated by active 
service and is not related to service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5102, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).  

5.  The criteria for a disability in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a 
Diagnostic Codes 5292, 5295 (2002) and Code 5237 (2007).  

6.  The criteria for a compensable disability rating for 
residuals of a right ankle sprain/strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71, 4.71a, 4.73, Diagnostic Codes 5262, 5270, 5271 
(2007).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Board finds that VA has essentially 
complied with the mandates of the VCAA.  The case has been in 
appellate status for several years already and the veteran 
and his representative have had ample opportunity to submit 
evidence, and to make VA aware of evidence that might be 
obtained and associated with the claims file.  The service 
treatment records, VA medical records, and private medical 
records have been obtained and associated with the claims 
file.  

In a June 2003 letter, the veteran was informed that VA 
needed to obtain records of treatment for all his claimed 
disabilities.  The case was remanded by the Board in 2003 in 
order to obtain private medical records and to accord the 
veteran an orthopedic examination.  

With the regard to the claim for service connection for foot 
drop along with the statement of the case dated in November 
2007, the veteran was provided with a separate communication 
providing him with information about disability ratings and 
effective dates.  He was told how disability ratings were 
assigned once service connection is awarded and how VA 
determines an effective date for an award of benefits.  

With regard to the increased rating claims, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
unless its unsubstantiating, or is necessary to substantiate, 
the various elements of the claim, to include notice of what 
is required to establish service connection and a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for his lumbosacral strain and his right ankle 
sprain/strain.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  
Accordingly, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The content of the notice letters reflects essential 
compliance with pertinent regulatory provisions and relevant 
case law.  VA has acknowledged the claims being decided, 
notified the veteran of the evidence needed to substantiate 
the claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist, and indicated 
that it was developing his claims pursuant to that duty.  The 
veteran has representation and his representative is expected 
to keep him apprised of the types of evidence needed to 
support a claim.  Through communications of record the 
veteran and his representative have demonstrated knowledge of 
the requirements of establishing service connection and 
increased ratings.  The Board believes that a remand at this 
time would serve no useful purpose with regard to any of the 
claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

VA has also satisfied its duties to assist the veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records, VA records, and private records have been associated 
with the claims folder.  Additionally, the veteran has been 
accorded VA examinations.  The reports of the examinations 
are of record and have been reviewed.  He has had the 
opportunity to appear for hearings at the Board both in May 
2001 and again in May 2008.  Transcripts of the hearing 
proceedings are of record and have been reviewed.  
Accordingly, the Board finds that duties to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
have been essentially satisfied.  VA has done everything 
reasonably possible to assist the veteran in the prosecution 
of his claims.  Accordingly, appellate review may proceed 
without prejudice to the veteran.  See Bernard  v. Brown, 
4 Vet. App. 384 (1993).  

Pertinent Legal Criteria with Regard to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only when the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of a continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection may be presumed for arthritis, if the 
veteran served continuously of ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and the arthritis became manifest to a 
degree of 10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be warranted, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result).  

A disability which is proximately due to the result of a 
service-connected disease or injury shall be service 
connected.  When service connection has been established for 
a secondary condition, the secondary condition shall be 
considered as part of the original condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation and 
the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(a)(b) (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present evidence supporting a claim for 
benefits under laws administered by the Secretary of VA.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to a determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

Right Knee and Leg Disability

The service treatment records are without reference to 
complaints or findings indicative of the presence of a right 
knee or leg disability.  The veteran claims that he hurt his 
right knee or leg when he fell through a rope during basic 
training in 1959.  He acknowledges that he received no 
treatment at that time or during the remainder of service.  

Arthritis in the right knee was shown on X-ray studies in the 
mid-1980's, a time many years following service discharge.  

Reports of treatment from the veteran's private orthopedist 
include a notation on one occasion in 1987 when the veteran 
gave a history of fracturing a knee bone during service and 
the physician commented that the arthritis in the right knee 
might have developed as a result of the reported injury in 
service.  

The pertinent medical evidence of record includes a report of 
a spinal examination accorded the veteran in June 2004.  The 
claims file was reviewed by the examiner.  The examiner 
stated that based on review of the claims file, he could not 
locate any evidence indicating a right knee injury was 
sustained in service.  The examiner opined that based upon 
the lack of medical evidence, it was "less likely than not" 
that the veteran had injured his right knee in service.  A 
review of the entire evidence of record reveals no medical 
opinion to the contrary.  

The Board is aware of the veteran's assertions, but they are 
not considered competent evidence indicating a nexus or 
relationship as the record does not reflect that the veteran 
possesses knowledge so as to be able to provide an opinion on 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Competent evidence, and not a mere assertion, is 
needed to support the claim.  There is no competent evidence 
linking any current right knee disability or right leg 
disability to the veteran's active service.  Accordingly, 
service connection for a right knee or right leg disability 
is not warranted.

Degenerative Joint Disease of the Right Ankle

With regard to degenerative joint disease of the right ankle, 
a review of the service treatment records shows that the 
veteran received treatment for a right ankle sprain on 
occasion in June 1961.  A review of the record reveals that 
service connection is in effect for residuals of the sprain.  
However, there is no evidence of the presence of degenerative 
joint disease of the right ankle during the veteran's service 
or for years thereafter.  

At the time of a VA examination accorded the veteran in June 
2004, notation was made of a history of right ankle 
strain/sprain occurring in service in 1961.  The veteran was 
described as relatively asymptomatic from that condition.  It 
was noted that over the past several years he had developed 
pain and X-ray studies of the right ankle showed mild 
arthritis in the ankle.  The examiner commented that the 
degenerative joint disease of the ankle was "less likely than 
not" related to the right ankle sprain/strain from the 
service.  There is no medical opinion to the contrary.  The 
veteran has not submitted or identified any medical opinion 
or other medical evidence indicating a causal relationship 
between service and the development of arthritis involving 
the right ankle for many years following service discharge.  
Also, he has submitted no medical evidence indicating a 
likely causal connection between his service-connected right 
ankle/sprain and the development of arthritis in the ankle.  
The initial indication of the presence of arthritis in the 
ankle came many years following service discharge.  The Board 
notes that a significant lapse in time between service and 
post service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board is aware of the veteran's assertions, but they are 
not considered competent evidence of a nexus or causal 
relationship as the record does not reflect that the veteran 
possesses medical knowledge so as to be able to offer a 
medical opinion.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  In view of the foregoing, the claim for service 
connection is denied under any theory.

Service Connection for Degenerative Joint Disease Involving 
the Low Back

A review of the service treatment records shows the veteran 
was seen in service in September 1960 for complaints of back 
pain.  However, no complaints or findings with regard to the 
lumbar spine were noted at the time of separation examination 
in September 1961.  The post service medical evidence of 
record with regard to the presence of back disability dates 
from the mid-1980's.  Service connection is in effect for 
lumbosacral strain, but the medical evidence does not 
document the presence of other disabilities involving the low 
back for years following service.  As noted above, the 
absence of medical records documenting the presence of a 
disorder over a prolonged period of time is a fact for the 
Board to consider in reaching a determination and weighs 
against the claim.  See Maxson v. Gober, 230 F3d. 1330 (Fed. 
Cir. 2000).

The post service medical evidence reveals a report of a 
spinal examination accorded the veteran by VA in June 2004.  
The examiner conducted a review of the claims file in 
conjunction with the examination.  It was reported that he 
has sustained an injury to the low back and had had lower 
back pain since 1961.  He was given minimal treatment with 
Aspirin, liniment and heat.  He was then asymptomatic until 
about 1986 at which time the low back pain started acting up 
again.  X-ray studies reportedly showed degenerative joint 
disease of the lumbar spine and spina bifida.  Following 
examination, the examiner noted that the joint disease of the 
spine was "less likely than not" attributable to the service-
connected low back injury.  There is no medical evidence 
offered to the contrary.  

The Board is aware of the veteran's assertions, but notes 
that the veteran does not qualify to opine on matters 
requiring medical knowledge such as the etiology of any joint 
disease involving the low back.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a lay person is generally not capable of opining 
on matters requiring medical knowledge).

With there being no competent evidence of record relating any 
current joint disease of the low back to service or to the 
veteran's service-connected lumbar strain, the Board finds 
that the probative evidence of record is against the claim. 

Drop Foot

A review of the service treatment records reveals no 
reference to complaints or findings indicative of the 
presence of drop foot.  It is not otherwise contended.  The 
veteran and his representative assert that he has developed 
drop foot secondary to his service-connected lumbosacral 
strain.

The post service medical evidence includes the report of 
magnetic resonance imaging done in November 2006.  It showed 
"grade II 40 percent anterolisthesis of L5 - S1 is noted.  A 
large circumferential pseudobulge is present, causing severe 
bilateral L5 foraminal narrowing, likely contributing to the 
[veteran] reported footdrop as well.  Mild canal stenosis is 
seen at that level as well."

Electromyographic testing done by VA in June 2007 showed 
distal sensory motor axonal neuropathy with significant 
worsening, compared to a previous study from December 2003.  
The study was not suggestive of peroneal nerve entrapment at 
the fibular neck.  There was also "acute on chronic" 
radiculopathy at the L5 - S1 level.

The aforementioned medical evidence does not demonstrate that 
the veteran's current footdrop is related to his service-
connected lumbosacral strain.  The medical evidence suggests 
that the veteran's joint disease of the lumbar spine is 
likely contributing to his footdrop, but as noted above, 
service connection for joint disease of the lumbar spine is 
not in order.  In view of the foregoing, service connection 
for footdrop is denied on both a direct and secondary basis.

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14. 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2007).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate when the factual 
findings show distinct periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  

A disability may require reevaluation in accordance with 
changes in the veteran's condition.  It is also essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence in part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by physical 
behavior of the claimant undertaking motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Further, it is the intent of the Rating Schedule to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, and weight bearing and nonweight bearing, and, if 
possible, with the range of the opposite undamaged joint.  
See 38 C.F.R. § 4.59.

Generally, a claim for an increased rating, where the rating 
criteria were amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  In 
VAOPGCPREC 7-2003, VA's General Counsel issued a holding that 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been completed, the version most favorable to the 
appellant will apply unless Congress provides otherwise.

Under the old criteria for lumbosacral strain, Diagnostic 
Code 5295 provided a 20 percent evaluation when there was 
muscle spasm on extreme forward bending, with loss of lateral 
spine motion, unilateral, in standing position.  The maximum 
rating of 40 percent was assigned for lumbosacral strain 
which was severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
hypermobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

The rating criteria for intervertebral disc syndrome were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The rating for spinal regulations 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).

Under the amended criteria currently in effect, a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversible lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned where there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned where there is unfavorable 
ankylosis over the entire thoracolumbar spine.  A 100 percent 
schedular rating is assigned where is unfavorable ankylosis 
over the entire spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

In this case, the RO granted the veteran service connection 
for lumbosacral strain and assigned a 20 percent disability 
rating under Code 5237 for lumbosacral strain.

The pertinent evidence of record includes the report of a VA 
examination in June 2004 at which time forward flexion of the 
spine was to 60 degrees.  Extension was to 20 degrees, while 
lateral rotation was to 45 degree bilaterally, and 
lateroflexion was to 25 degrees bilaterally.

The evidence also includes the report of a VA examination 
accorded the veteran in January 2007.  At that time forward 
flexion of the spine was to 45 degrees, extension was to 5 
degrees, lateral rotation was to 30 degrees bilaterally, and 
lateroflexion was to 25 degrees bilaterally.

The medical evidence of record shows the veteran has 
significant disc disease involving the back, but at the time 
of the January 2007 VA examination, following review of the 
entire claims folder, the examiner was adamant in opining 
that the veteran's degenerative disease of the lumbosacral 
spine had no relationship to service.  The examiner stated 
that by definition, low back strain was not a diagnosis that 
caused neurologic findings.  Accordingly, the degenerative 
disease involving the lumbar spine may not be considered in 
evaluating the degree of impairment of the service-connected 
lumbosacral strain.  The examiner noted that the veteran led 
an active life and was a deacon in his church.  It was stated 
that activities of daily living were not impaired by any low 
back disorder.  In view of the forgoing, the Board finds that 
there is no medical evidence establishing that there is a 
functional equivalent of a higher disability rating warranted 
than the 20 percent already in effect.

Right Ankle Sprain/Strain

With regard to the right ankle, Diagnostic Code 5271 provides 
a minimum 10 percent rating where there is moderate motion 
restriction of the ankle.  A 20 percent rating is for 
assignment where there is marked motion restriction of the 
ankle.  38 C.F.R. § 4.71a, Code 5271 (2007).

The pertinent medical evidence of record includes the report 
of a VA examination accorded the veteran in June 2004.  At 
that time dorsiflexion of the ankle was to 35 degrees and 
plantar flexion was to 45 degrees.

When the veteran was examined in January 2007, dorsiflexion 
was to 5 degrees and plantar flexion was 10 degrees.  It was 
stated the limited motion was caused by marked pedal swelling 
and had no relationship to his active service.  The examiner 
stated the motion restriction of the ankle was not limited by 
pain, fatigue, weakness, or lack of endurance.  As noted 
above, it was stated that the veteran led an active life and 
had no impairment in his activities of daily living 
attributable to the service-connected symptomatology of his 
right ankle disorder.  Accordingly, a compensable rating 
based on impairment attributable to the service-connected 
right ankle is not in order.


ORDER

Service connection for a right knee or leg disorder is 
denied.

Service connection for degenerative joint disease of the 
right ankle is denied.

Service connection for degenerative joint disease of the low 
back is denied.

Service connection for footdrop is denied.

A disability rating in excess of 20 percent for lumbosacral 
strain is denied.

An initial compensable disability rating for an ankle 
sprain/strain is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


